Filed 10/29/19 by Clerk of Supreme Court

              I N T H E S U P R E M E C O U R T STATE
                       OF NORTH DAKOTA

                               2019 ND 250

State of North Dakota,                                Plaintiff and Appellee
     v.
Michelynn Kaye Ruddell,                            Defendant and Appellant



                               No. 20190139

Appeal from the District Court of Stutsman County, Southeast Judicial
District, the Honorable Troy J. LeFevre, Judge.

AFFIRMED.

Per Curiam.

Joseph K. Nwoga, Assistant State’s Attorney, Jamestown, N.D., for plaintiff
and appellee.

Kiara C. Kraus-Parr, Grand Forks, N.D., for defendant and appellant.
                              State v. Ruddell
                               No. 20190139

Per Curiam.

[¶1] Michelynn Ruddell appeals from a criminal judgment entered after a
jury found her guilty of eight drug-related charges. She argues the district
court erred in denying her motion for acquittal and insufficient evidence
supports the guilty verdicts on counts one, two, four, and seven. Viewing the
evidence in the light most favorable to the verdict, we conclude sufficient
evidence exists that could allow a jury to draw a reasonable inference in favor
of conviction. We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2] Gerald W. VandeWalle, C.J.
     Jerod E. Tufte
     Daniel J. Crothers
     Lisa Fair McEvers
     Jon J. Jensen




                                      1